U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 July 1, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Wall Street EWM Funds Trust (the “Trust”) Securities Act Registration No.: 333-173481 Investment Company Registration No.: 811-22548 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933, the Trust hereby submits Post-Effective Amendment No. 7 to the Trust’s Registration Statement for the purpose of adding the The Wall Street Fund as a new series of the Trust (the “Fund”).The Fund is being established as a shell series in connection with the reorganization of Wall Street Fund, Inc., an open-end registered investment company, into the Trust.Pursuant to Rule 485(a)(2), the Trust anticipates that this filing will be effective seventy-five (75) days after filing or as soon as possible thereafter.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to update any non-material information and/or file updated exhibits to the Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-5384. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
